Citation Nr: 0933933	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-25 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

(The issue of entitlement to educational benefits under 
Chapter 30, Title 38, U.S. Code, Montgomery GI Bill - Active 
Duty Educational Assistance Program (MGIB) is the subject of 
a separate decision).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1988 until 
April 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2007 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  The matter has since been 
transferred to the jurisdiction of the RO in Montgomery, 
Alabama.  

The Veteran, in a July 2001 statement, raised new claims to 
reopen his previously denied claims for service connection 
for a back disorder and a knee disorder.  However, no rating 
decisions are of record addressing these claims.  These 
matters are not before the Board, because they have not been 
prepared for appellate review.  Accordingly, these matters 
are REFERRED to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A January 1998 rating decision, which was mailed in 
February 1998, denied service connection for a psychiatric 
disorder.  

2.  The evidence associated with the claims file since the 
January 1998 final denial does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The January 1998 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the January 1998 rating decision 
is not new and material; the claim of entitlement to service 
connection for a psychiatric disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in 
June 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Furthermore, additional notice was provided with the 
September 2007 rating decision in regards to the criteria for 
new and material evidence.  The Veteran has also demonstrated 
actual knowledge of the bases for which his claim for service 
connection for a psychiatric disorder was denied; he has 
submitted copies of his previous, January 1998 final denial 
and statements relating to the need to demonstrate that he 
developed a mental disorder in service to support his claim, 
as indicated by an October 2008 statement.  As such, any 
notice error has been cured by the Veteran's actual knowledge 
regarding his new and material evidence claim.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2007 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
letter informed him that his service connection claim must be 
supported by evidence indicating a current disability, 
evidence that the injury or disease was incurred or 
aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.  Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, the June 2007 
letter also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Veteran submitted numerous statements and notices of VA 
mental health appointments.  However, in the absence of new 
and material evidence submitted by the claimant, the duty to 
assist is not triggered.  See 38 U.S.C. § 5103A(d), (g); 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1353 (Fed.Cir. 2003) (Holding that VA need not 
provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. app. 542, 546 
(1996) (Holding that unless the Veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach). 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for 
service connection for a mental disorder.  A review of the 
record indicates that the Veteran was previously denied 
service connection for a mental disorder in a January 1998 
rating decision.  The Veteran did not file a Notice of 
Disagreement and the rating decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).   

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008), found that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury, when it is an independent claim 
based on distinct factual bases.  Essentially, claims based 
upon distinctly diagnosed diseases or injuries must be 
considered separate and distinct claims.  The Veteran has 
neither claimed nor submitted evidence of any new diagnoses 
for new claims.  As such, the current claim will be 
considered on the basis of new and material evidence and not 
as a separate and distinct claim.  


The RO appears to have reopened the Veteran's claim.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the January 1998 rating 
decision consisted of  service treatment records, including 
multiple Mental Health Clinic records, indicating that the 
Veteran had been diagnosed with alcohol dependence and no 
other mental disorders, as indicated by July and August 1989 
Mental Health treatment records.  His March 1990 separation 
examination also found him to be psychiatrically normal, with 
a history of alcohol dependence.  

An April 1995 private medical record, from Dr. M.C. found 
that the Veteran complained of forehead pain and admitted to 
an injury 2 years prior.  The Veteran also admitted to "job 
stress."  The examiner found him to have neuritis, stress.

The Veteran was also provided a general VA examination in 
September 1997.  At that time, the Veteran was found to be 
capable of managing benefit payments in his own best 
interests.  The Veteran failed to report to his October 1997 
VA mental examination.  

A November 1997 rating decision determined that the Veteran's 
service treatment records did not indicate any complaints of, 
treatment for, or diagnosis of a mental or nervous condition 
during service, or within one year of service.  Furthermore, 
his separation examination found him psychologically and 
neurologically normal.

A January 1998 rating decision similarly found that a mental 
disorder neither occurred in nor was caused by service, and 
found that the evidence did not show that he had a chronic 
condition during his active service.  

Subsequent to the January 1998 rating decision, no opinions 
as to the etiology of the Veteran's claimed mental disorder 
have been provided.  No medical evidence is of record finding 
that the Veteran has a mental disorder due to service.   

The Veteran has submitted a record from the Army Board for 
Correction of Military Records, which found that the evidence 
presented to that board did not demonstrate the existence of 
a probable error or injustice, such that the reason for his 
discharge due to alcohol rehabilitation failure should be 
changed to for a medical reason.  

The Veteran has also submitted new records from the National 
Personnel Records Center (NPRC) containing documentation 
surrounding his separation from service due to alcohol abuse.  
Those records indicate that the Veteran was discharged due to 
his alcohol abuse.  

In his current attempt to reopen the claim, the Veteran has 
also filed additional personal statements, claiming that he 
was provided mental health treatment in-service.  Indeed, in 
his August 2008 VA Form 9, the Veteran argued that the 
records from the NPRC indicate that he was provided a Mental 
Health Evaluation, dated August 18, 1989, and that the 
possible existence of that August 1989 record indicated that 
he was treated for a psychiatric disorder in service.  
However, that record is not associated with the claims file, 
though other mental health records are of record, including 
records both before and after August 18, 1989.  

Although the evidence submitted since the January 1998 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  None of the newly 
associated evidence provided any medical evidence attributing 
the Veteran's claimed a psychiatric disorder to his active 
service.  The newly submitted medical evidence only 
demonstrates what was previously known, that the Veteran was 
seen by the Mental Health Clinic in service.  Moreover, all 
the in-service Mental Health records show that he was found 
to be psychologically normal and was actually treated for 
alcohol abuse, not a mental disorder.  Additionally, the new 
lay evidence attesting to the Veteran's claim of in-service 
treatment are redundant of his earlier statements of having 
developed a psychiatric disorder in service, and do not 
provide competent medical or credible lay evidence supportive 
of his claim.  

The evidence received since the January 1998 rating decision 
does not contain credible medical evidence indicting that the 
Veteran has a mental disorder related to service.  Therefore, 
the additional evidence received is not "material" since it 
does not relate to an unestablished fact necessary to 
substantiate his service connection claim.  Specifically, the 
most that his new evidence shows is that he was seen by the 
Mental Health Clinic in service, but as previously stated, 
such evidence is redundant of previously considered service 
treatment records indicating that he was treated for alcohol 
dependence, not a psychiatric disorder.  The new evidence 
does not indicate that he has a claimed psychiatric disorder 
that developed in or is related to his service, and does not 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection may not be reopened. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for an acquired psychiatric disorder is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


